DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 6, the phrase “that intersects the first central axis” renders the claim unclear for several reasons. First, there is no explicit antecedent basis for “the horizontal plane that intersects the first central axis”; there is only support for “the horizontal plane”. Next, it is given that both the first central axis and the second central axis would intersect the horizontal plane. Therefore, it is unclear what the phrase “that intersects the first central axis” accomplishes. Furthermore, it is unclear why the intersection with respect to only the first central axis (and not the second central axis) is included.
Likewise, in claim 2, lines 8-9, the phrase “that intersects the third central axis” renders the claim unclear for the same reasons listed above. In addition, there is no antecedent basis for “the third central axis”.
In claim 16, it appears that the description of concave and convex is backwards or reversed (compare claim 18 which appears to correctly describe concave and convex).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bimbo et al. (“Bimbo”; 6,551,270; cited by Applicant).
Regarding claim 1, Bimbo discloses a surgical device (Fig. 7; col. 6, line 65 - col. 7, line 1), comprising: 
a distal retractor 16 configured to be positioned in tissue; 
a proximal housing 14; 
a flexible and stretchy base, e.g., top surface of 26 (col. 6, line 65 - col. 7, line 47), attached to the housing and having first and second floating sealing ports, e.g., 22, 24, extending therethrough, each of the sealing ports being configured to receive a surgical instrument therethrough and provide a seal therearound (col. 2, line 62 - col. 3, line 6); and 
a flexible hinge (see Fig. A, below) integrally positioned within the base, the first sealing port 22 being located on one side of the hinge, and the second sealing port 24 being located on an opposite side of the hinge; 
wherein the base is configured to move between angular configurations relative to the housing via the hinge (supra).  


    PNG
    media_image1.png
    489
    751
    media_image1.png
    Greyscale

Fig. A
Regarding claim 2, the housing 14 defines a horizontal plane; 
the first sealing port defines a first central axis (dotted line in Fig. A, supra); 
the second sealing port defines a second central axis (id.); and
the angular configurations include a first angular configuration, in which the first central axis is at a first angle relative to the horizontal plane and the second central axis is at a second angle relative to the horizontal plane that intersects the first central axis, and a second angular configuration, in which the first central axis is at a third angle relative to the horizontal plane and the second central axis is at a fourth angle relative to the horizontal plane and that is different than the second angle, i.e., the axes become angled relative to each other when the flexible base (top surface of 26) flexes.  
Regarding claim 3, the base (top surface of 26) has a resting configuration, in which the first and second central axes are substantially parallel to one another (i.e., before flexing).  
Regarding claim 4, the base (top surface of 26) has a perimeter, and the hinge and the first and second sealing ports 22, 24 are each located inside the perimeter of the base (Fig. A, supra).  
Regarding claim 5, a flexible membrane (e.g., the sidewall of 26) connects the housing 14 and the base (top surface of 26), the flexible membrane being configured to provide a fluid tight seal regardless of the angular configuration of the base.  
Regarding claim 6, a locking mechanism, e.g., the lip of 26 (Fig. 7), locks the base (the top surface of 26) to the housing 14 at each of the angular configurations of the flexible base.
Regarding claim 7, in use, a surgical method comprises: 
positioning a retractor 16 in tissue to form a pathway through the tissue; 
angularly adjusting a sealing element 22 disposed in a housing 14 that is mated to the retractor 16, the angular adjustment being relative to the housing 14 and relative to the retractor 16 positioned in the tissue; 
moving the sealing element 22 horizontally relative to the retractor 16 positioned in the tissue (during stretching and manipulation; supra); and 
moving the sealing element 22 vertically relative to the retractor 16 positioned in the tissue (id.), i.e, the sealing element moves up and down, back and forth, and angularly during adjustment and stretching of the base.  
Regarding claim 9, the method further comprises advancing a surgical instrument through the sealing element 22, the sealing element forming a seal around the surgical instrument advanced therethrough (col. 2, line 62 - col. 3, line 6).  
Regarding claim 15, angularly adjusting the sealing element 22 includes moving a bellows 32 (Fig. 7) relative to the housing 14 and relative to the retractor 16 positioned in the tissue.  
Regarding claim 16 as best understood, a surgical method comprises:  
positioning a surgical device (Fig. 7) in tissue, the surgical device including a housing 14 and a flexible base 26, the flexible base having a plurality of rigid sealing ports 22, 24 extending therethrough, and each sealing port having a sealing element 44 therein; and 
after positioning the surgical device in the tissue, moving the flexible base 26 from one of a convex configuration, in which a distal-most end of each sealing port 22, 24, 32 is proximal to a proximal-most end of the housing 14, and a concave configuration, in which a distal-most end of each sealing port 22, 24, 32 is distal to a proximal-most end of the housing 14, to the other of the convex configuration and the concave configuration (i.e., the base 26 alternates between convex and concave during flexing and adjustment).
Regarding claim 17, the flexible base 26 flexing from the one of the convex configuration and the concave configuration to the other of the convex configuration and the concave configuration causes each of the sealing elements 22, 24 to angularly adjust relative to the housing (e.g., when pushing the sealing elements 22, 24 downward, the proximal ends would converge, and vice versa). 
Regarding claim 18, when the flexible base 26 is in the convex configuration, a central axis of each of the sealing ports is generally oriented in a distal direction toward a center of the flexible base and the housing; and when the flexible base is in the concave configuration, the central axes of the sealing ports are each generally directed in the distal direction outward from the center of the flexible base and the housing (e.g., when pushing the sealing elements 22, 24 downward, the distal ends would diverge, and vice versa; see axes in Fig. A, supra). 
Regarding claim 19, positioning the surgical device in the tissue includes positioning a retractor 16 of the surgical device in a tissue opening (col. 2, line 62 - col. 3, line 6).
Regarding claim 20, the method further comprises advancing a surgical instrument through one of the sealing elements, e.g., 22, the one of the sealing elements forming a seal around the surgical instrument advanced therethrough (id.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bimbo et al. (“Bimbo”; 6,551,270; cited by Applicant) in view of Richard (2009/0221966). 
Bimbo discloses the claimed invention except for moving a gimbal attached to the sealing element relative to the housing and retractor during the angular adjustment.
Richard teaches that a sealing element, e.g., 315 (Fig. 3), may be attached to a gimbal 305 to allow increased angular articulation of the sealing element and facilitate adjustment (e.g., para. 0007). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to perform the method of Bimbo utilizing a gimbal attached to the sealing element, in view of Richard, to facilitate angular articulation and adjustment of the sealing element. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9 and 14-17 of U.S. Patent No. 10,588,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the present application and issued patent are directed to the substantially same invention of a surgical device comprising a distal retractor, a proximal housing, a base, a plurality of sealing ports, and a hinge enabling different angular configurations of the sealing elements. Regarding claims 1-4, although the issued patent does not explicitly recite locating one of the sealing ports on one side of the hinge and the other sealing port on the other side of the hinge, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position the sealing ports at any desired location, relative to, or irrespective of, the hinge, e.g., to allow for improved access or adjustability of the instruments passing therethrough.  It is further noted that the axes passing through the sealing ports would change relative to each other depending on the angle of the hinge. In addition, the sealing ports of both the present application and the issued patent are within the base, as the present application states that the base has a plurality of sealing ports formed therein. 
The issued patent also claims a surgical method comprising positioning a retractor in tissue, moving sealing elements, and angularly adjusting the sealing elements. The dependent limitations are included in the issued patent claims as well, including moving portions thereof as a unit, advancing a surgical instrument though the sealing elements, utilizing a flexible connector, rotating portions thereof, and utilizing a bellows to adjust the sealing elements relative to the housing. 
Claims 7, 8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,016,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the present application and issued patent are directed to the substantially same invention of a surgical method including positioning a retractor in tissue, moving sealing elements horizontally, vertically, and angularly adjusting the same. The dependent limitations are included in the issued patent claims as well, including moving portions thereof as a unit, rotating portions thereof, and utilizing a flexible connector.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,588,661 in view of Richard (2009/0221966). 
Claim 1 of the issued patent sets forth the invention of present claim 14, as described above except for angularly adjusting the sealing element by means including a gimbal attached to the sealing element. However, Richard teaches that a sealing element, e.g., 315 (Fig. 3) may be attached to a gimbal 305 to facilitate angular articulation of the sealing element (e.g., para. 0007). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to perform the method of claim 14 utilizing a gimbal attached to the sealing element, in view of Richard, to facilitate greater angular articulation of the sealing element. 
The claims of the present application and the issued patents are generally mapped as follows:

Appl. 16/788,557
Pat. 10,588,661
Pat. 10,016,215
1
14, 15, 16, 17
N/A
2
14, 15, 16, 17
N/A
3
14, 15, 16, 17
N/A
4
14, 15, 16, 17
N/A
5
N/A
N/A
6
N/A
N/A
7
1
16, 20
8
4
16, 20
9
3
N/A
10
6
17, 18
11
1, 9
19
12
6
17, 18
13
1, 9
19
14
v. Richard
N/A
15
5
N/A
16
N/A
N/A
17
N/A
N/A
18
N/A
N/A
19
N/A
N/A
20
N/A
N/A



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773